IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 TAMARA SPENCE,                                    )        No. 81996-8-I
                                                   )
                         Appellant,                )        DIVISION ONE
                                                   )
                 v.                                )        UNPUBLISHED OPINION
                                                   )
 WENDY WALSH and “JOHN DOE”                        )
 WALSH, individually and the marital               )
 community comprised thereof,                      )
                                                   )
                         Respondents.              )
                                                   )

       HAZELRIGG, J. — Tamara Spence appeals the summary judgment dismissal

of her personal injury negligence action. Summary judgment was proper because

Spence failed to submit any competent evidence of causation. We affirm.


                                             FACTS

       On September 2, 2016, Tamara Spence stopped at a traffic light in

Lynnwood and was rear-ended by a vehicle driven by Wendy Walsh. Nearly two

years later, Spence sued Walsh for negligence. She claimed that the collision

caused her to suffer numerous personal injuries, including “headaches and

memory loss,” “severe neck and back pain with urinary incontinence,” right knee

pain, “[n]eurological [a]mnesia forgetfulness,” severe “hearing/tinnitus, brain

issues,” anxiety, sleep issues, and other disabilities.




  Citations and pinpoint citations are based on the Westlaw online version of the cited material.
No. 81996-8-I/2


        Walsh sent Spence interrogatories and requests for production in

September 2018, January 2019, and March 2020. By May 2020, Spence had

responded to very little discovery, so Walsh moved for an order compelling Spence

to do so. Walsh also requested that Spence’s complaint be dismissed under CR

37(b)(2)(C) should Spence fail to comply with the order to compel. The trial court

denied Walsh’s motion to compel.

        Since filing the complaint, Spence had been represented by three different

attorneys, all of whom had eventually withdrawn. In July 2020, Walsh moved for

summary judgment arguing that Spence could not prove the causation element of

her negligence claim. Spence asked for a 75-day continuance so that she could

have “an opportunity to obtain counsel and get the declarations” from her medical

providers. In August 2020, the trial court granted Spence a continuance for 30

days. After a September 2020 hearing, the trial court granted Walsh’s motion and

dismissed Spence’s negligence claim.

        Spence appeals.1


                                         ANALYSIS

        We review summary judgment orders de novo, engaging in the same inquiry

as the trial court, and consider facts and reasonable inferences in the light most

favorable to the nonmoving party. Jones v. Allstate Ins. Co., 146 Wn.2d 291, 300,

45 P.3d 1068 (2002). Because we perform the same analysis, we consider only

the evidence and issues raised before the trial court. RAP 9.12; Wash. Fed’n of


        1  Spence appeared pro se on summary judgment but maintains this appeal with the
assistance of counsel. In Washington, courts “hold pro se parties to the same standards to which
[they] hold[ ] attorneys.” Edwards v. Le Duc, 157 Wn. App. 455, 460, 238 P.3d 1187 (2010).


                                             -2-
No. 81996-8-I/3


State Emps., Council 28 AFL-CIO v. Office of Fin. Mgmt., 121 Wn.2d 152, 157,

849 P.2d 1201 (1993).

       Summary judgment is proper when the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue of material fact and that the moving party is entitled

to judgment as a matter of law. CR 56(c); Jones, 146 Wn.2d at 300–01. “A

genuine issue of material fact exists where reasonable minds could differ on the

facts controlling the outcome of the litigation.” Ranger Ins. Co. v. Pierce County,

164 Wn.2d 545, 552, 192 P.3d 886 (2008).

       The moving party bears the initial burden to show the absence of an issue

of material fact. Young v. Key Pharm., Inc., 112 Wn.2d 216, 225, 770 P.2d 182

(1989). A moving defendant may meet this burden by showing that the plaintiff

lacks sufficient evidence to establish an essential element of the plaintiff’s case.

Id. If the plaintiff fails to show sufficient evidence to establish the existence of an

element essential to the plaintiff’s case, summary judgment is appropriate. Id. In

opposing summary judgment, the plaintiff “may not rely on speculation,

argumentative assertions that unresolved factual issues remain, or in having its

affidavits considered at face value.” Seven Gables Corp. v. MGM/UA Entm’t Co.,

106 Wn.2d 1, 13, 721 P.2d 1 (1986); Howell v. Spokane & Inland Empire Blood

Bank, 117 Wn.2d 619, 625, 818 P.2d 1056 (1991) (specific and admissible

evidence is required to defeat summary judgment).




                                         -3-
No. 81996-8-I/4


I.     Sufficiency of the Record

       As an initial matter, Spence claims that the record is insufficient for appellate

review. She says we cannot review the basis for the trial court’s decision to grant

summary judgment because the hearings were not transcribed or recorded. We

reject this claim for two reasons.

       First, Spence points to no authority suggesting that trial courts must

automatically record summary judgment hearings. She points to State v. Larson,

62 Wn.2d 64, 66–67, 381 P.2d 120 (1963), a case recognizing that a criminal

defendant is constitutionally entitled to a record of sufficient completeness for

appellate review of potential errors. Spence is not a criminal defendant in this

matter, so Larson is readily distinguishable and not remotely applicable. Second,

because our review is de novo, the trial court’s “[f]indings of fact and conclusions

of law are not necessary on summary judgment, and, if made, are superfluous.”

Concerned Coupeville Citizens v. Town of Coupeville, 62 Wn. App. 408, 413, 814

P.2d 243 (1991).

       Accordingly, Spence has failed to demonstrate that the record is defective

or impedes our review.


II.    Discovery Sanction

       Spence contends that the trial court erred by dismissing her case as a

discovery sanction. The record does not support this contention.




                                         -4-
No. 81996-8-I/5


        Walsh, in her motion to compel, asked the trial court to dismiss Spence’s

case pursuant to CR 37(b)(2)(C) if Spence failed to comply with the court’s order.2

But that motion was denied. The trial court did not enter an order to compel, so no

grounds existed to sanction Spence for disobeying a discovery order. Nor did

Walsh move for summary judgment on CR 37(b)(2) grounds. Instead, Walsh

argued that summary dismissal was appropriate pursuant to CR 56(c) because

Spence “failed to provide any evidence showing that the 2016 accident more likely

than not caused the injuries for which [she] seeks damages,” “failed to produce

any competent testimony or other evidence suggesting a causal relationship

between the event and her injuries,” and “there are no genuine issue of material

fact in dispute.”

        Because nothing in the record suggests that the trial court dismissed this

case as a CR 37(b)(2) sanction, Spence’s claim fails.


III.    Summary Judgment

        Finally, Spence argues that the trial court erred in granting summary

judgment because material issues of fact existed as to causation. We disagree.




        2    Where a party fails to comply with a discovery order, a
            court in which the action is pending may make such orders in regard to the failure
            as are just, and among others . . . [a]n order striking out pleadings or parts thereof,
            or staying further proceedings until the order is obeyed, or dismissing the action
            or proceedings or any part thereof, or rendering a judgment by default against the
            disobedient party.
CR 37(b)(2)(C). However, where a trial court dismisses an action for violation of discovery orders,
“it must be apparent from the record that (1) the party’s refusal to obey the discovery order was
willful or deliberate, (2) the party’s actions substantially prejudiced the opponent’s ability to prepare
for trial, and (3) the trial court explicitly considered whether a lesser sanction would probably have
sufficed.” Rivers v. Wash. State. Conf. of Mason Contractors, 145 Wn.2d 674, 686, 41 P.3d 1175
(2002); Burnet v. Spokane Ambulance, 131 Wn.2d 484, 494, 933 P.2d 1036 (1997).


                                                 -5-
No. 81996-8-I/6


        Proximate cause of injury is a required element that plaintiffs must prove to

prevail on a negligence claim.3 Hoffstatter v. City of Seattle, 105 Wn. App. 596,

599, 20 P.3d 1003 (2001).            “A proximate cause is one that in natural and

continuous sequence, unbroken by an independent cause, produces the injury

complained of and without which the ultimate injury would not have occurred.”

Attwood v. Albertson’s Food Ctrs., Inc., 92 Wn. App. 326, 330, 966 P.2d 351

(1998).     “Expert testimony is required to establish causation when an injury

involves obscure medical factors that would require an ordinary lay person to

speculate or conjecture in making a finding.” Bruns v. PACCAR, Inc., 77 Wn. App.

201, 214, 890 P.2d 469 (1995) (citing Riggins v. Bechtel Power Corp., 44 Wn. App.

244, 254, 722 P.2d 819 (1986)).

        Here, proof of causation turned on the possible causes of Spence’s alleged

(1) headaches, (2) memory loss, (3) severe neck and back pain, (4) urinary

incontinence, (5) knee pain, (6) neurological amnesia, (7) tinnitus, (8) sleep issues,

(9) anxiety, (10) unspecified brain issues, and (11) unidentified disabilities. This

combination of injuries presents complex questions that laypersons would not be

able to answer without medical training. Thus, expert medical testimony was

necessary to show that the September 2016 rear-end collision more probably than

not caused Spence’s injuries. Id. at 214–15 (requiring expert testimony to meet

the “more probable than not” standard).4 The record contains no such testimony.




        3 The remaining elements of Spence’s negligence claim are uncontested.
        4 “Less certain evidence, such as may, might, could or possibly, does not provide enough
guidance to the jury to remove the decision[-]making process from speculation and conjecture.”
Bruns, 77 Wn. App. at 215 (citing O’Donoghue v. Riggs, 73 Wn.2d 814, 824, 440 P.2d 823 (1968)
and Miller v. Staton, 58 Wn.2d 879, 886, 365 P.2d 333 (1961)).


                                             -6-
No. 81996-8-I/7


       Spence submitted three documents to oppose summary judgment. One

document was a September 11, 2020 email from Michael W. Chan, DC that stated

“I am in the process of writing in the report and will get it to you shortly.” This was

evidence of nothing relevant to causation. A second document, a letter signed by

Dr. Robinson, DC in August 2018, stated: “Tamara has been treating at Cedar

River Chiropractic from April 14th, 2017 to present. The treatment is related to

injuries sustained in a motor vehicle accident. At times her symptoms were so

severe that she had a difficult time completing activities of daily living.”       Dr.

Robinson’s letter was insufficient evidence of causation because he did not identify

any of Spence’s injuries and failed to declare that the September 2016 accident

caused her injuries.

       The last document, an August 2020 letter authored by Dr. Ash Patel of

Proliance Orthopaedics and Sports Medicine, reported in pertinent part that “Ms.

Spence has back and bilateral lower extremity pain that started after a car accident

in September 2016.” Though Dr. Patel indicates Spence’s pain “started after a car

accident,” the doctor did not say that the accident on a more probable than not

basis caused Spence’s injuries. Dr. Patel’s statement did not provide sufficient

guidance to remove the issue of causation from the realm of speculation and

conjecture. Bruns, 77 Wn. App. at 215. Nor does it address the multiple other

injuries that Spence is alleging in this action.

       Spence did not present a prima facie case of negligence, so the trial court

did not err in granting summary judgment for Walsh.




                                         -7-
No. 81996-8-I/8


      Affirmed.




WE CONCUR:




                  -8-